Title: To James Madison from James Simpson (Abstract), 17 April 1805
From: Simpson, James
To: Madison, James


17 April 1805, Tangier. No. 90. “I had the honour of addressing you No 89 the 2d this Month in triplicate, by way of Lisbon. Since that time we have not had any occurrence in this Country worthy of troubling you with.
“My send last acquainted you a ballance was comeing to me on the Contingent Accounts of this Consulate, at the end of last year of three hundred and Seventy one dollars, the disbursements since exceed somewhat two hundred, for these objects and to provide a small fund for the growing expences, I have availed of the prospect William Kirkpatrick Esqr of Malaga advises me under the 10th Inst. he had of disposing of Bills on America without loss, by this day drawing a Bill on you, to that Gentlemans order payable thirty days after presentation for One thousand two hundred dollars, which I request you will be pleased to direct being paid accordingly.
“I have also under this date taken the liberty of drawing two further setts of Bills of Five hundred dollars each payable thirty days after presentation, the one to order of Messr Gordon & Coy and the other Messr Kuhn & Green, which I beg you will please direct being paid and their Amount One thousand dollars charged to me on Account of Sallary.”
